811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael L. MARTIN, Plaintiff-Appellant,v.Sheriff CUNNINGHAM;  Correctional Officer Tuttle,Defendants-Appellees.
No. 86-3740.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of appellee's motion to dismiss the appeal on the ground that the order from which this appeal was taken is not final and appealable.  Appellant has responded in opposition to the motion.


2
The district court's order from which this appeal was taken denied appellant's motion for production of documents for failure to comply with Local Civil Rule 3.04.  Such an order is not a final and appealable order from which an immediate appeal may be taken.   Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.), cert. dismissed, --- U.S. ----, 106 S. Ct. 17, 87 L. Ed. 2d 696 (1985);  Cochran v. Birkel, 651 F.2d 1219, 1221 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982);  Dow Chemical Co. v. Taylor, 519 F.2d 352, 354 (6th Cir.), cert. denied, 423 U.S. 1033 (1975).


3
Accordingly, it is ORDERED that the appeal be and hereby is dismissed.